Citation Nr: 0606207	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  93-27 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a
 June 1993 rating decision by the Department of Veterans 
Affairs (VA) Regional
office (RO) in San Juan, the Commonwealth of Puerto Rico, 
which declined to reopen a claim for service connection for a 
psychiatric disorder.

In March 1996, the Board ordered the claim to be reopened, 
and remanded for further development.  The claim was remanded 
again by the Board in May 2003 and July 2004.


FINDINGS OF FACT

1.  The veteran did not receive treatment for, or a diagnosis 
of, a psychiatric disorder during active service or within 
one year of discharge from active service.

2.  The preponderance of the medical evidence of record 
reflects that the veteran's psychiatric disorder is not 
related to service.


CONCLUSION OF LAW

The veteran's current psychiatric disorder was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to assist and notify the veteran

VA is required to notify the veteran of: 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159 (2005); See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In a July 2004 letter, the Appeals Management Center (AMC), 
Washington, DC,
provided the requisite notification regarding the veteran's 
claim for service connection for a psychiatric disorder.  

The veteran did not receive a notice prior to the initial 
rating decision denying his claim.  Nonetheless, the lack of 
such a pre-decision notice is not prejudicial to the veteran.  
Notice was provided by the AMC prior to the transfer and 
certification of the veteran's case to the Board, the content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and the AMC 
readjudicated the claim subsequent to the notice.

The veteran is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices and has repeatedly 
submitted evidence and argument throughout the course of this 
appeal. Moreover, neither the veteran nor his representative 
has alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

The VA also has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records, VA treatment records, and SSA 
records are on file, and the RO has obtained all available 
private medical records identified by the veteran.  Moreover, 
the veteran was afforded VA medical examinations in September 
1971, October 1981, May 2001, February 2003, and December 
2004 in connection with his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  

Entitlement to service connection for a psychiatric disorder

Presumptive service connection

Service connection may be granted on a presumptive basis for 
psychosis if manifested to a degree of 10 percent or more 
within one year of the date of separation from service.  
38 C.F.R. §§ 3.307, 3.309 (2005).

The veteran was discharged in June 1970, and the earliest 
diagnosis of a mental disorder (schizophrenia) was in April 
1972, approximately 22 months after discharge.  Accordingly, 
presumptive service connection is not warranted.

Service connection on a direct basis

In order to establish service connection on a direct basis, 
there must be: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
38 U.S.C.A. § 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

While varying diagnoses have been given over time for the 
veteran's mental disorder, the evidence clearly reflects that 
the veteran now has a current mental disorder.  The matter at 
issue is whether there was an in-service incurrence or 
aggravation and, if so, whether there is a nexus between that 
in-service incurrence or aggravation and the current 
disability.

Service medical records do not reflect any complaints of, 
treatment for, or diagnoses of a mental disorder.  On the 
veteran's June 1970 separation medical examination report, no 
mental defects are noted and the veteran checked the "no" 
boxes in response to the questions "Have you ever had of 
have you now," "frequent trouble sleeping," frequent or 
terrifying nightmares," "depression or excessive worry," 
"loss of memory," or "nervous trouble of any sort." 

A September 1971 VA examination conducted in conjunction with 
the veteran's claim for service connection for a mental 
disorder diagnosed only an anxiety neurosis.  This is 
consistent with August 1970, November 1970, February 1971, 
May 1971, October 1971, and January 1972 diagnoses of nervous 
depression contained in Bureau of Health clinic notes.  The 
first diagnosis of a psychosis (schizophrenia) is contained 
in an April 1972 Bureau of Health clinic note, with no 
symptomatology listed or rationale provided for that 
diagnosis. 

There are numerous private diagnoses of the veteran's mental 
health problems from the 1970s through the 1990s, including 
22 clinic notes from the Bureau of Health between 1972 and 
1979 which contain diagnoses of schizophrenia, without 
symptomatology listed or rationale provided. Other private 
providers have variously diagnosed schizophrenia, bipolar 
disorder, and anxiety neurosis.  Except as discussed below, 
none of the private providers has offered an opinion on 
whether the veteran's current mental disorder is related to 
service.

A September 1991 "To whom it may concern" letter from Dr. 
Perez Reillo reported treating the veteran for a psychiatric 
condition between 1982 and 1991.  It was his opinion that the 
veteran's mental condition was a direct result of military 
service "as in many other cases involving war vets," but no 
rationale or symptomatology was provided for that opinion.   

An October 1981 VA psychiatric examination report contains a 
diagnosis of schizophrenia, but does not offer an opinion as 
to whether the disability is related to service.  A May 2001 
VA psychiatric examination report contains a diagnosis of 
mild anxiety disorder.  A February 2003 VA psychiatric 
examination report contains a diagnosis of schizophrenic 
disorder with depressive features, and a December 2004 report 
confirms the February 2003 diagnosis.  

The examiner who conducted the February 2003 and December 
2004 VA psychiatric examinations stated that there was no 
evidence of treatment for any mental disorders while the 
veteran was performing active military service and he was 
unable to find a connection or nexus between the development 
of schizophrenia and the veteran's military service.  

The February 2003 VA examination report is of particular 
significance as the examining psychiatrist provided an 
extremely detailed analysis of the veteran's service history 
and post-service treatment history for his claimed mental 
disorder, including specific comments on the numerous VA 
examination reports and private medical reports of record. 

With respect to the veteran's active service, the examiner 
noted that the veteran served in Vietnam as a cook, received 
awards for his cooking expertise, and never complained of, or 
was treated for, any mental disorder of any kind.

With respect to the first diagnosis of schizophrenia in 1972, 
as well as the 21 subsequent diagnoses of schizophrenia made 
by the Bureau of Health between 1972 and 1979, the examiner 
noted that none of those clinic notes contain anything more 
than a diagnosis and prescription for drugs, with no 
symptomatology or explanation of any kind for the diagnoses.

With respect to the September 1971 VA examination report 
which diagnosed only a neurosis, and not a psychosis, the 
examiner concluded that the diagnosis was consistent with the 
symptomatology reported and observed at that time.

With respect to Dr. Reillo's 1991 letter opining that the 
veteran's schizophrenia was related to service, the examiner 
pointed out that Dr. Reillo is not a psychiatrist but, 
rather, a general physician and surgeon, that he only 
summarized his medical records, that he did not provide the 
medical records themselves, and that he did not provide any 
detail information regarding symptomatology from those 
records.  
The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The preponderance of the evidence is against the claim, and 
the benefit of the doubt rule is not applicable.  In the many 
examinations, clinic notes, and letters of record from both 
VA and private medical practitioners, only one letter 
contains an opinion that the veteran's mental disorder is 
related to his active service.  That letter is of minimal 
probative value as there is no indication that the physician 
was aware of the veteran's active service medical history or 
his voluminous post-service medical history, and it contains 
no details regarding symptomatology observed and does not 
provide any rationale for the opinion expressed.  Moreover, 
the private practitioner has not provided copies of any of 
his treatment records.

On the other hand, the February 2003 VA examination report 
and the subsequent December 2004 VA review both involved a 
meticulous review of all treatment and examination reports, 
with comments on significant reports, and a detailed report 
on the veteran's symptomatology.  The opinion that the 
veteran's present mental disorder is not related to service 
is well-supported by the medical record review, the veteran's 
own statements during examination, and the veteran's in-
service assignments and performance.

Accordingly, the claim of entitlement to service connection 
for a psychiatric disorder must be denied. 




ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


